                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


 RUSSELL MINIX,                           )
                                          )
               Plaintiff,                 )
                                          )
        v.                                )     CIVIL ACTION NO. 5:19-CV-105 (MTT)
                                          )
                                          )
 AMERICAN INTER-FIDELITY                  )
 EXCHANGE, et al.,                        )
                                          )
               Defendants.                )
                                          )

                                         ORDER

       On June 29, 2018, Plaintiff Russell Minix filed suit against Defendants American

Inter-Fidelity Exchange (“AIFE”), North American Carriers, Inc. (“NAC”), Ibro Bajgoric,

John Doe, and John Doe, LLC in the State Court of Bibb County, alleging negligence

based on a tractor-trailer collision with Bajgoric in Macon, Georgia. Doc. 3-1. After

engaging in discovery, the Defendants removed the case to this Court pursuant to 28

U.S.C. § 1332 and § 1441 on March 28, 2019. Docs. 3; 3-5; 3-6; 3-7. Minix now moves

to remand the case to the State Court of Bibb County, contending the Defendants (1)

have not met their burden to show the jurisdictional amount-in-controversy requirement

and (2) did not timely remove the case. Doc. 7. For the following reasons, that motion

(Doc. 7) is DENIED.

                                     I. DISCUSSION

       A. Legal Standard

       Pursuant to 28 U.S.C. § 1441(a), a defendant may remove “any civil action

brought in a State court of which the district courts of the United States have original
jurisdiction … to the district court of the United States for the district and division

embracing the place where such action is pending.” If removal is based on a document

other than the initial pleading, such as discovery responses, the defendant must file the

notice of removal within thirty days of service of the document. 28 U.S.C. §

1446(c)(3)(A). “For removal to be proper, the removing party must establish federal

subject matter jurisdiction at the time the notice of removal is filed.” Cross v. Wal-Mart

Stores, E., LP, 2011 WL 976414, at *1 (M.D. Ga.) (citing Leonard v. Enterprise Rent-A-

Car, 279 F.3d 967, 972 (11th Cir. 2002)). The party seeking removal bears the burden

of establishing federal jurisdiction. Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 752

(11th Cir. 2010) (citations omitted).

          Diversity jurisdiction exists if the opposing parties are citizens of different states

and the amount in controversy exceeds $75,000. 1 28 U.S.C. § 1332. Where “the

plaintiff has not pled a specific amount of damages, the removing defendant must prove

by a preponderance of the evidence that the amount in controversy exceeds the

jurisdictional requirement.” Pretka, 608 F.3d at 752 (internal quotation marks and

citation omitted). The removing defendant may satisfy this burden by showing it is

“facially apparent” from the complaint that the amount in controversy exceeds $75,000,

“even when the complaint does not claim a specific amount of damages[,]” or with the

use of additional evidence demonstrating that removal is proper. Roe v. Michelin N.

Am., Inc., 613 F.3d 1058, 1061 (11th Cir. 2010) (internal quotation marks and citations

omitted). The “jurisdictional amount” must be “stated clearly on the face of the

documents before the court, or readily deducible from them.” Lowery v. Ala. Power Co.,



1   Minix does not dispute that the parties are citizens of different states. See generally Doc. 7.

                                                       -2-
483 F.3d 1184, 1211 (11th Cir. 2007). If the evidence is ambiguous, “neither the

defendants nor the court may speculate in any attempt to make up for the notice’s

failings.” Id. at 1214-15. However, “courts may use their judicial experience and

common sense in determining whether the case stated in a complaint meets federal

jurisdictional requirements.” Roe, 613 F.3d at 1062. Any uncertainties should be

resolved in favor of remand. Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir.

1994) (citations omitted).

        B. Amount in Controversy

        Minix does not specify in his complaint the amount of damages that he seeks. 2

Doc. 3-1. Indeed, Minix has been quite cagey about the value of his case. This is not a

criticism; lawyers often skirmish to avoid removal. Here, though, Minix has little to be

cagey about.

        Because it is not facially apparent from the complaint that the amount in

controversy exceeds $75,000, the Defendants must otherwise prove that it is by a

preponderance of the evidence. To do this, the Defendants conducted discovery to

determine the amount in controversy. Docs. 3-8; 3-9; 3-10; 3-11; 3-12; 3-13; 3-14; 3-15;

3-16; 10. In his August 6, 2018 response to NAC’s request for admissions seeking to

establish basis for removal, Minix refused to admit that the amount in controversy

exceeded $75,000. Docs. 3-10 ¶ 1; 3-13 ¶ 1 (stating that “[Minix] has not made a

determination as to the value of his damages and therefore can neither admit or deny

[‘that the amount in controversy, exclusive of interest and costs, in this matter exceeds



2 This cause of action arises from a trucking accident. Doc. 3-1. Minix alleges that when he was in the
right turning lane, he was struck by Bajgoric’s truck when Bajgoric attempted to make a right turn from the
lane to the left of Minix. Id. ¶ 5.

                                                    -3-
$75,000’]”). In his August 28 response to NAC’s interrogatories, Minix stated he

incurred $29,592.97 in medical bills and $7,944.84 in lost wages, totaling $37,537.81 in

special damages. Docs. 3-12 ¶ 25; 3-13 ¶ 25. In his February 20, 2019 deposition,

Minix’s counsel seemed to confirm that a $2,000 medical bill was the only bill that had

not been disclosed to the Defendants. Doc. 3-14 at 116:2-20. But on March 4, Minix’s

counsel produced an updated itemization of medical expenses totaling $56,093.03,

which brought his special damages to $64,037.87. Doc. 3-15 at 3. The Defendants

then quickly removed the case to this Court. Doc. 1.

       The Defendants have met their burden to show, by a preponderance of the

evidence, that the amount in controversy exceeds $75,000. It is undisputed that Minix

claims he incurred over $64,000 in special damages. Docs. 3-11 ¶¶ 25, 29; 3-15 at 3; 7

at 2 n.2; see Doc. 10 at 6. He suffered a torn rotator cuff, for which he had surgery, and

the Court easily concludes that the special and general damages likely to be awarded

for such a serious injury easily exceeds $75,000. Therefore, this Court has subject

matter jurisdiction.

       C. Time of Removal

       Diversity jurisdiction is assessed “at the time of removal.” Scimone v. Carnival

Corp., 720 F.3d 876, 882 (11th Cir. 2013). “[A] case becomes removable when three

conditions are present: there must be (1) an amended pleading, motion, order or other

paper, which (2) the defendant must have received from the plaintiff (or from the court, if

the document is an order), and from which (3) the defendant can ‘first ascertain’ that

federal jurisdiction exists.” Lowery, 483 F.3d at 1213 n.63 (internal quotation marks and




                                            -4-
citation omitted). All three conditions must be present before Rule § 1446(b)'s thirty-day

removal clock starts ticking.

       As the Defendants note, Minix’s untimeliness argument, given his cageyness

about the value of his case, is more than a little disingenuous. Doc. 10 at 7. He

effectively denies the value of his case exceeds $75,000 and then argues the

Defendants should have known much earlier than the date of removal that the value of

his case exceeds $75,000. Doc. 7 at 3-7. Specifically, Minix argues that the

Defendants “have been aware of Plaintiff’s injury since receiving discovery responses

on August 28, 2018, seven (7) months prior to filing the Notice of Removal.” Id. at 2.

Minix is referring to his discovery response dated August 28 stating that he incurred

$29,592.97 in medical bills and $7,944.84 in lost wages, totaling $37,537.81 in special

damages. Doc. 7-1 ¶ 25. The Court disagrees this information was sufficient to start

the removal clock, particularly given Minix’s evasiveness about the value of his claim

and his efforts to thwart removal. Then, on March 4, 2019, Minix sent updated medical

expenses totaling $56,093.03 to the Defendants, which brought his special damages to

$64,037.87. Doc. 3-15 at 3. The Defendants thus first ascertained that federal

jurisdiction existed when they received the updated expenses, which indicated that the

amount in controversy exceeded $75,000. Seventeen days later, on March 21, the

Defendants removed the case to this Court. Put simply, the Defendants met the thirty-

day deadline imposed by § 1446(b).

       The Defendants have met their burden of showing by a preponderance of the

evidence that the amount in controversy exceeds $75,000, giving the Court subject

matter jurisdiction over this case based on diversity. The Court also finds that the



                                            -5-
Defendants removed the case within thirty days of first ascertaining that federal

jurisdiction existed. Accordingly, Minix’s motion to remand (Doc. 7) is DENIED.

                                    II. CONCLUSION

       For the foregoing reasons, the Defendants have established by a preponderance

of the evidence that this Court has subject matter jurisdiction and that they timely

removed the case. Accordingly, Minix’s motion to remand (Doc. 7) is DENIED.

       SO ORDERED, this 24th day of July, 2019.

                                          S/ Marc T. Treadwell
                                          MARC T. TREADWELL, JUDGE
                                          UNITED STATES DISTRICT COURT




                                            -6-
